Exhibit 10.67





January 30, 2013


Nationstar Mortgage LLC
350 Highland Drive
Lewisville, Texas 75067
Attn: Mr. Greg Oniu
Email: Greg.Oniu@nationstarmail.com


Re:
Transactions Terms Letter for Amended and Restated Master Repurchase Agreement



Ladies and Gentlemen:


This Transactions Terms Letter (this “Transactions Terms Letter”) is made and
entered into, as of the date set forth above, by and between Bank of America,
N.A. (“Buyer”) and Nationstar Mortgage LLC (“Seller”). This Transactions Terms
Letter supplements the Amended and Restated Master Repurchase Agreement, dated
as of October 21, 2010 (as amended by Amendment Number One to the Amended and
Restated Master Repurchase Agreement, dated as of November 24, 2010, Amendment
Number Two to the Amended and Restated Master Repurchase Agreement, dated as of
October 20, 2011, Amendment Number Three to the Amended and Restated Master
Repurchase Agreement, dated as of January 17, 2012, that certain Amendment and
Waiver, dated as of February 21, 2012, Amendment Number Four to the Amended and
Restated Master Repurchase Agreement, dated as of June 1, 2012, Amendment Number
Five to the Amended and Restated Master Repurchase Agreement, dated as of
January 15, 2013, in each case between Seller and Buyer, and as further amended,
supplemented or otherwise modified from time to time, the “Agreement”). In the
event there exists any inconsistency between the Agreement and this Transactions
Terms Letter, the latter shall be controlling notwithstanding anything contained
in the Agreement to the contrary. This Transactions Terms Letter supersedes all
previous Transactions Terms Letters and amendments as of the Effective Date. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement.


Effective Date:
January 30, 2013.



Expiration Date:
Expiring on January 14, 2014.



Aggregate Transaction Limit:
$750,000,000, consisting of the sum of the Committed Amount and the Uncommitted
Amount; which amount may be increased from time to time at Buyer's sole
discretion as provided in the definition of Uncommitted Amount. In the event
Buyer agrees to a Temporary Increase pursuant to Section 2.10, the Aggregate
Transaction Limit shall equal the Temporary Aggregate Transaction Limit until
such time as the Temporary Increase terminates.



Committed Amount:
$750,000,000.



Uncommitted Amount:
$0 or such greater amount agreed to by Buyer in its sole discretion from time to
time.



Financial Covenants:
Seller shall satisfy and maintain the following financial covenants at all times
during the term of the Agreement (unless expressly stated otherwise below):



(a)
Minimum Tangible Net Worth: The sum of (i) $350,000,000 plus (ii) (A) the
product of (x) two (2) and (y) the aggregate amount of proceeds received by
Seller in connection with an issuance of equity interests in Seller from and
after January 1, 2013 divided by (B) three (3).




--------------------------------------------------------------------------------

Nationstar Mortgage LLC
January 30, 2013
Page 2



(b)
Minimum Liquidity: Liquidity of at least $45,000,000.

(c)
Maximum ratio of Total Liabilities to Tangible Net Worth: 9:1.



(d)
Operating Income: Seller shall show positive pre-tax Operating Income, on a
rolling six-month basis.



Other Covenants:
Seller shall maintain the following other covenants:



(a)
Commitment Basis. Seller shall lock all loans on a best effort commitment basis
or a loan level mandatory commitment basis prior to entering into a Transaction
for such mortgage loan. In the event that Seller shall have entered into a
Purchase Commitment on or prior to the Purchase Date in respect of Eligible
Mortgage Loans, Seller shall deliver a true and complete copy of such Purchase
Commitment to Buyer on the related Purchase Date for such Eligible Mortgage
Loans. For any Transaction in which the underlying Purchased Mortgage Loans are
not subject to a Purchase Commitment on the related Purchase Date, Seller shall
promptly deliver to Buyer a true and complete copy of any Purchase Commitment
executed after such Purchase Date.



(b)
Additional Mortgage Financing Facilities. Notwithstanding anything to the
contrary in Section 10.1 of the Agreement, Seller shall not, without prior
written notification to Buyer, enter into any mortgage financing facility
(including, without limitation, any warehouse, repurchase, purchase or
off-balance sheet facility).



(c)
Cross-collateralization. Seller's payment and performance of its obligations
under the Agreement shall be cross-collateralized with any and all deposits of
money or property or any other indebtedness at any time held or owing to Buyer
or any of its Affiliates to or for the credit of the account of Seller and its
Affiliates under any agreement(s) between Seller and/or its Affiliates, on the
one hand, and Buyer and/or its Affiliates, on the other hand, irrespective of
whether or not Buyer and/or its Affiliates shall have made any demand thereunder
and whether or not said obligations shall have matured.



(d)
Payment of Dividends. If a Potential Default or an Event of Default has occurred
and is occurring or will occur as a result of such payments, Seller shall not
pay any dividends or distributions with respect to any capital stock or other
equity interests in Seller, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of Seller.



Facility Fee:
[***], which is equal to the result of (i) the product of (a) [***], (b) the
Committed Amount and (c) 350, divided by (ii) 360. The Facility Fee shall be
deemed due, earned and payable in full on the Effective Date, in accordance with
Section 5.1 of the Agreement; provided, that such Facility Fee is hereby reduced
by an amount equal to [***], which amount was remitted by Seller to Buyer prior
to the Effective Date. Upon early termination of the Agreement


2

--------------------------------------------------------------------------------

Nationstar Mortgage LLC
January 30, 2013
Page 3

by Seller, no portion of the Facility Fee shall be refunded. The fee is payable
based on Committed Amount only and shall be prorated in the event of increases
in the Committed Amount.
    
Unused Facility Fees:
For any given calendar quarter and on the Expiration Date, Seller shall pay in
arrears to Buyer an amount equal to the product of (i) [***] and (ii) the unused
portion of the Aggregate Transaction Limit, annualized), in accordance with
Section 5.1 of the Agreement; provided, that Sellers shall only be required to
pay an Unused Facility Fee for such period if, the Average Quarterly Utilization
during such quarter is less than 50%.



Average Quarterly Utilization:
Following the end of each calendar quarter and on the Expiration Date, Buyer
shall determine the Used Amount during the preceding Calculation Period. The
Average Quarterly Utilization shall be calculated by dividing (i) the Used
Amount, by (ii) the Aggregate Transaction Limit.



Used Amount:
The average Aggregate Outstanding Purchase Price of all Transactions, calculated
on a daily basis during the preceding Calculation Period.



Transaction Request Deadline:    4:00 p.m. (New York City time).


Deadline for Daily Receipt
Of Purchase Advices by Buyer:    4:00 p.m. (New York City time).


Minimum Over/Under
Account Balance:
$ -0-



Eligible Mortgage Loans:
A Mortgage Loan shall be an Eligible Mortgage Loan only if (i) it is a first
lien, fixed or adjustable rate Mortgage Loan on a single family residential
property that is either (x) an Agency Eligible Mortgage Loan that is also (1) a
Conventional Conforming Mortgage Loan or (2) a Jumbo Mortgage Loan, (y) a
Government Mortgage Loan, or (z) a Jumbo Mortgage Loan that is not an Agency
Eligible Mortgage Loan, or as otherwise permitted on Schedule 1, (ii) it was
originated in compliance with and remains in compliance with, or was otherwise
acquired in compliance with the Agency Guides (unless it is a Jumbo Mortgage
Loan that is not an Agency Eligible Mortgage Loan), Buyer's Correspondent
Guidelines (if applicable) and Seller's underwriting guidelines approved by
Buyer in its sole reasonable discretion and (iii) it meets each of the following
criteria:



(a)
each of the applicable representations and warranties in Section 8.1(r) and
8.1(v) and Exhibit L of the Agreement are true and correct;



(b)
the Purchase Date for such Mortgage Loan is not more than thirty (30) days past
the origination date for such Mortgage Loan;



(c)
such Mortgage Loan is not thirty (30) or more days contractually delinquent (as
determined by using the MBA method of delinquency) nor has it been thirty (30)
or more days contractually delinquent since the origination date for such
Mortgage Loan;




3

--------------------------------------------------------------------------------

Nationstar Mortgage LLC
January 30, 2013
Page 4

(d)
such Mortgage Loan is not subject to a Transaction for longer than the Maximum
Dwell Time;



(e)
no rescission notice and/or notice of right to cancel shall have been improperly
delivered to the Mortgagor, and the related rescission period related shall have
expired;



(f)
such Mortgage Loan was originated with full documentation;



(g)
such Mortgage Loan must have an unpaid principal balance of at least $50,000;



(h)
such Mortgage Loan is not secured by Mortgaged Property located in the
Commonwealth of Puerto Rico;



(i)
such Mortgage Loan shall neither be a HELOC Mortgage Loan nor a reverse mortgage
loan;



(j)
such Mortgage Loan's FICO Score is not less than 620 (except as otherwise
permitted in Schedule 1);



(k)
such Mortgage Loan has not been previously rejected for purchase by any investor
at any time, except as permitted on Schedule 1;



(l)
such Mortgage Loan has not been repurchased by Seller from any Person to whom
such Mortgage Loan was previously sold (including transfers in connection with
securitizations);



(m)
the Mortgagor in respect of such Mortgage Loan is not a partnership, corporation
or other non-natural person (other than an inter-vivos trust which conforms to
the Agency Guides);



(n)
if such Mortgage Loan is a Jumbo Mortgage Loan, the original principal balance
of such Mortgage Loan was not greater than $1,500,000; and



(o)
if such Mortgage Loan is a Jumbo Mortgage Loan that is not an Agency Eligible
Mortgage Loan, the related Mortgagor's FICO Score at the time of origination is
700 or above, with maximum loan-to-value ratio of 80% and maximum debt-to-income
ratio of 45 %.



Securitization:
Unless otherwise agreed to by Buyer, all Mortgage Loans must be settled with
cash directly from an Approved Investor.



Eligible Certified Mortgage Loan:
A Certified Mortgage Loan shall be an Eligible Certified Mortgage Loan only if
it meets each of the following criteria:



(a)
such Mortgage Loan is an Eligible Mortgage Loan;



(b)
Custodian has delivered to Buyer a Certified Mortgage Loan Trust Receipt with
respect to such Mortgage Loan;




4

--------------------------------------------------------------------------------

Nationstar Mortgage LLC
January 30, 2013
Page 5

(c)
if such Mortgage Loan is a Pooled Mortgage Loan, within two (2) Business Days of
the related Pooling Date, Seller shall have delivered to Buyer a duly executed
Trade Assignment together with a true and complete copy of the Purchase
Commitment with respect to the related Mortgage-Backed Security; and



(d)
the Takeout Price set forth in the related Purchase Commitment for the related
Mortgage-Backed Security or the Portfolio Mortgage Loans, as applicable, is for
an amount that is not less than the outstanding Repurchase Price for the Pool or
such Portfolio Mortgage Loans, respectively.



Eligible Security:
A Mortgage-Backed Security shall be an Eligible Security only if it meets each
of the following criteria:

    
(a)
each of the applicable representations and warranties set forth on Exhibit L of
the Agreement are true and correct;



(b)
it is issued on the Settlement Date in Strict Compliance with the applicable
Agency Guides;



(c)
a CUSIP has been issued and provided to Buyer in compliance with Section 7.2(c)
of the Agreement;



(d)
it is backed solely by Eligible Certified Mortgage Loans that (x) are (i) Agency
Eligible Mortgage Loans that are also Conventional Conforming Mortgage Loans or
(ii) Government Mortgage Loans, and (y) were subject to Transactions immediately
prior to the issuance of such Mortgage-Backed Security;



(e)
it is delivered in a manner sufficient to cause Buyer to have a perfected, first
priority security interest in, and to be the “entitlement holder” (as defined in
Section 8-102(a)(7) of the Uniform Commercial Code of, such Mortgage-Backed
Security; and



(f)
the related Trade Assignment is enforceable and in effect.



Type:
With respect to each Eligible Asset, the descriptions set forth on Schedule 1
under the heading “Type.”



Type Purchase Price Percentage:
With respect to each Eligible Asset, the percentages set forth on Schedule 1
under the heading “Type Purchase Price Percentage.”



Type Sublimit:
With respect to each Eligible Asset, the percentages set forth on Schedule 1
under the heading “Type Sublimit.”



Type Margin:
With respect to each Eligible Asset, the percentages set forth on Schedule 1
under the heading “Type Margin.”



Maximum Dwell Time:
With respect to each Eligible Asset, the number of days set forth on Schedule 1
under the heading “Maximum Dwell Time.”




5

--------------------------------------------------------------------------------

Nationstar Mortgage LLC
January 30, 2013
Page 6





Reporting Requirements:
Financial Reports & Officer's Certificate: Seller shall deliver to Buyer, as
soon as possible but in no event more than forty-five (45) days after the end of
each calendar month, financial statements of Seller, including statements of
income and changes in shareholders' equity (or its equivalent) for such month
and the related balance sheet as at the end of such period, all in reasonable
detail acceptable to Buyer and certified by the chief financial officer of
Seller, subject, however, to year-end audit adjustments. Together with such
financial statements, Seller shall deliver an officer's certificate
substantially in a form to be provided by Buyer, which shall include funding and
production volume reports for the previous month and evidence of compliance with
all financial covenants.



Annual Reports: Seller shall deliver to Buyer, as soon as possible but in no
event more than ninety (90) days after the end of each fiscal year of Seller,
audited financial statements of Seller, including statements of income and
changes in shareholders' equity for such fiscal year and the related balance
sheet as at the end of such fiscal year, all in reasonable detail acceptable to
Buyer and certified by the chief financial officer of Seller stating, at a
minimum, that the financial statements fairly present the financial condition
and results of operations of Seller as of the end of, and for, such year.


Government Insuring Reports: Seller shall provide Buyer, as soon as possible but
in no event more than thirty (30) days after the end of each quarter, or as
requested by Buyer, the following government insuring reports (including 15
month history):


(a)
Loans Originated - Current Defaults and Claims Reported - United States (from
FHA Connection):

▪
Output option: all loans

▪
Performance period: current period

▪
All insured single family loans with a beginning amortization within the last
two years



(b)
HUD Pipeline/Uninsured Query:

▪
Date range: use default

▪
Sort by: originating ID in ascending order



(c)
Late Endorsement Query:

▪
Loan status: Active, claimed

▪
Date range: last two year period

Sort by: # days closing to Endr pkg Rcvd in descending order


Hedging Report: Seller shall deliver to Buyer each Monday a loan and rate lock
position report and hedge report containing product level pricing and interest
rate sensitivity analysis (shocks) or as requested by Buyer (data elements to be
agreed upon).


Monthly Collateral Tape: Seller shall deliver within five (5) days after the end
of each month, a collateral tape including the data fields (to



--------------------------------------------------------------------------------

Nationstar Mortgage LLC
January 30, 2013
Page 7

be determined) representing the Eligible Mortgage Loans subject to Transactions
under the Agreement as of the end of such month, acceptable to the Buyer in its
sole discretion.


If requested by Buyer, Seller shall promptly provide to Buyer (i) in a form
reasonably acceptable to Buyer, a detailed aging report of all outstanding
mortgage loans that are subject to warehouse/ purchase/ repurchase facilities
entered into by Seller, and detail of all uninsured government loans, and (ii)
any additional information as reasonably requested.


Key Personnel:
Individuals that directly report to Executive Management.



Buyer's Guidelines,
Policies and Procedures:
The terms and conditions of this Transactions Terms Letter and the Agreement
shall be subject to Buyer's guidelines, policies and procedures, as may be
changed from time to time. Buyer may communicate changes to its guidelines,
policies and procedures to Seller via Buyer's website, email or in writing.



Governing Law:
This Transactions Terms Letter and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of New York, without regard to principles of conflicts of laws (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).



Severability:
This Transactions Terms Letter, together with the other Principal Agreements,
and all other documents executed pursuant to the terms hereof and thereof,
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersedes any and all prior or contemporaneous oral or
written communications with respect to the subject matter hereof, all of which
such communications are merged herein. All Transactions hereunder constitute a
single business and contractual relationship and each Transaction has been
entered into in consideration of the other Transactions.



Counterparts:
This Transactions Terms Letter may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. The parties agree
that this Transactions Terms Letter and any notices hereunder may be transmitted
between them by email and/or by facsimile. The parties intend that faxed
signatures and electronically imaged signatures such as .pdf files shall
constitute original signatures and are binding on all parties. The original
documents shall be promptly delivered, if requested.



[signature page follows]





--------------------------------------------------------------------------------



Please acknowledge your agreement to the terms and conditions of this
Transactions Terms Letter by signing in the appropriate space below and
returning a copy of the same to the undersigned. Facsimile signatures shall be
deemed valid and binding to the same extent as the original. Buyer shall have no
obligation to honor the terms and conditions of this Transactions Terms Letter
if Seller fails to fully execute and return this document to Buyer on or prior
to the Effective Date.




Sincerely,        Agreed to and Accepted by:


Bank of America, N.A.                    Nationstar Mortgage LLC




By:    /s/ Rayanthi De Mel__________        By:    /s/ Larry
Brown_______________


Name:    Rayanthi De Mel                Name:    Larry Brown


Title:    Assistant Vice President            Title:    Vice President
                







--------------------------------------------------------------------------------





SCHEDULE 1


ELIGIBLE ASSETS




Type
Type
Sublimit*
Type Margin
Type Purchase Price Percentage
Maximum
Dwell Time**
Transaction Requirements
Type A:
Agency Eligible Mortgage Loans that are also Conventional Conforming Mortgage
Loans (1st mortgages only), including Jumbo Mortgage Loans that are Agency
Eligible Mortgage Loans
[***]
[***]
[***]
45 calendar days
None
Type B:
Government Mortgage Loans
(1st mortgages only)
[***]
[***]
[***]
45 calendar days
None
Type C:
Jumbo Mortgage Loans that are not Agency Eligible Mortgage Loans
(1st mortgages only, maximum original loan amounts up to $1,500,000)
[***]
[***]
[***]
45 calendar days
Rate lock and prior approval
Type D:
Government Mortgage Loans (1st mortgages only) that are: (i) secured by
manufactured homes and originated in compliance with Title II under FHA 203(b);
or (ii) have FICO scores between 550 and 619


These loans will be identified in the Asset Data Record as “Conf Balance
Expanded”
[***]
[***]
[***]
45 calendar days
None
Type E:
Texas Cash-Out Refinance Mortgage Loans - Type A and Type B Mortgage Loans


These loans will be identified in the Asset Data Record as “Expanded/Alt-A”
[***]
[***]
[***]
45 calendar days
None
Type F:
HARP Mortgage Loans (1st mortgages only)


These loans will be identified in the Asset Data Record as “Specialty ARM”
[***]
[***]
[***]
45 calendar days
None







Noncompliant Asset - Type A, B, C, D, E and F Mortgage Loans that have been (i)
subject to one or more Transactions hereunder for a period greater than 45 days
but not greater than 60 days, or (ii) rejected by the applicable Approved
Investor
[***]
The initial Type Margin
[***] cumulative reduction in Type Purchase Price Percentage for Mortgage Loans
rejected by an Approved Investor; subject to further review and reduction in
Type Purchase Price Percentage at Buyer's discretion
[***] reduction in Type Purchase Price Percentage for an additional dwell time
of 1-15 days





*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.





--------------------------------------------------------------------------------



Wet Mortgage Loans - Type A, B, C, D, E and F Mortgage Loans, excluding loans
originated under a correspondent program
[***], increasing to [***] for the first and last five (5) Business Days of each
month
The initial Type Margin
The initial Type
Purchase Price
Percentage
7 Business Days from origination
 
Eligible Certified Mortgage Loans that are Portfolio Mortgage Loans - Type A and
Type B Mortgage Loans
[***]
[***]
[***]
60 calendar days from the date on which the Mortgage Loan first became subject
to a Transaction whether or not it was an Eligible Certified Mortgage Loan at
the time
None
Eligible Certified Mortgage Loans that are Pooled Mortgage Loans - Type A, Type
B and Type D Mortgage Loans
[***]
[***]
[***]
60 calendar days from the date on which the Mortgage Loan first became subject
to a Transaction whether or not it was an Eligible Certified Mortgage Loan at
the time
None









* Unless otherwise specified, all Type Sublimits are calculated as a percentage
of the Aggregate Transaction Limit (as the same may be increased or decreased
pursuant to the terms of the Agreement).


** All Maximum Dwell Times are calculated without regard to whether the time
that such Purchased Asset is subject to the facility is consecutive.





